ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Laguna Construction Company, Inc.             )      ASBCA No. 58292
                                              )
Under Contract No. FA8903-04-D-8690           )

APPEARANCE FOR THE APPELLANT:                        Carolyn Callaway, Esq.
                                                      Carolyn Callaway, P.C.
                                                      Albuquerque, NM

APPEARANCES FOR THE GOVERNMENT:                      Lt Col James H. Kennedy III, USAF
                                                      Air Force Chief Trial Attorney
                                                     William M. Lackermann, Jr. Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

        By letter dated 30 October 2014, appellant filed Appellant's Request to Withdraw
Appeal with Prejudice. By letter dated 21November2014, the government advised that
it did not object to a dismissal with prejudice.

       WHEREFORE, ASBCA No. 58292 is hereby dismissed with prejudice.

       Dated: 26 November 2014




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58292, Appeal of Laguna
Construction Company, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals